WRITTEN CONSENT TO ACTION WITHOUT MEETING OF ALL THE DIRECTORS OF EMPIRICAL VENTURES, INC. A NEVADA CORPORATION The undersigned Director, being all the Directors of Empirical Ventures, Inc., a Nevada corporation, pursuant to the by-laws of the Corporation, hereby consents to the following action, without a meeting, and waives all notice or other meeting requirements. Election of New Directors RESOLVED, that the number of directors of the Corporation increase to four directors to serve immediately until the next annual meeting of the shareholders, or until removed by other action as allowed by the corporate bylaws; and be it RESOLVED FURTHER, that the following individual be appointed a member of the board to fill the new positions: Anthony Jackson Dated: This 10th day of January 2014 The undersigned, being all the Directors of Empirical Ventures, Inc., waives the required notice of meeting and consents to all actions taken hereby. /s/Derek Ward Derek Ward, President, CEO Director /s/ Peter Schulhof Peter Schulhof, Secretary Treasurer /s/Stewart Irvine Stewart Irvine, Director WRITTEN CONSENT TO ACTION WITHOUT MEETING OF ALL THE DIRECTORS OF EMPIRICAL VENTURES, INC. A NEVADA CORPORATION The undersigned, being all the Directors of Empirical Ventures, Inc. a Nevada corporation, pursuant to the By-Laws of the Corporation, hereby consent to the following action, without a meeting, and waive all notice or other meeting requirements. Election of New Officers RESOLVED, that the following person be elected as the officer of the Corporation to hold office until the next annual general meeting of the Corporation or until removed in accordance with the By-Laws of the Corporation: Officer: Anthony Jackson Office: Chief Financial Officer Dated: This 10th day of January, 2014 The undersigned, being all the Directors of Empirical Ventures, Inc., waive the required notice of meeting and consent to all actions taken hererof. /s/Derek Ward Derek Ward, President, CEO Director /s/ Peter Schulhof Peter Schulhof, Secretary Treasurer /s/Stewart Irvine Stewart Irvine, Director
